Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed 4/18/2022 has been entered.  Claims 1, 2, 4-12, and 14-22 remain pending in the application.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/26/2022, 5/23/2022, and 5/25/2022 were filed after the mailing date of the Non-final Rejection on 12/17/2021. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	Response to Arguments
Applicant amends independent claims 1, 11, and 18 to similarly recite “wherein the notification sent to the counterpart user device is made perceptible by virtually adding transparency to 3D structure data in the virtual world system”.  Applicant argues on pages 8-11 regarding claims 1, 2, 4-12, and 14-20 that the prior art previously cited does not teach the newly amended limitations.  However, these arguments are moot, where Maor is now modified with Panec and Riidaa to teach the limitations as recited.

Allowable Subject Matter
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach or suggest wherein the notification is in the form of a highlighted marker that is visible within a field of view of a user of the first user device through an object corresponding to the 3D structure data to which the transparency has been added in the context of claims 21 and 22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Maor et al. (US PGPUB 20130031475) in view of Panec et al. (US PGPUB 20190222975) and in further view of Riidaa et al. (JP 2902352B2).
As per claim 1, Maor discloses a method for enabling communication in a virtual world system implemented by a server comprising memory and at least one processor (Maor, abstract), the method comprising: 
generating a marker of a target user that is associated with the target user and presented in the virtual world system (Maor, Figures 4-6 and [0094], where avatars in a virtual world can participate in group-based conversation; and where the icons displayed on top of the avatars map to the icons);
receiving one or more forms of interaction from the counterpart user device on the marker of the target user in the virtual world system (Maor, [0264]-[0267], where a user (mapping to the counterpart user) invites another user to attend a virtual party, the invite maps to a form of interaction);
opening up a communication channel between the counterpart user device and the target user device responsive to the one or more received forms of interaction (Maor, [0267], where the other person (mapping to the target user) accepts the invitation; the other user attending the party maps to opening up the communication channel); and
 receiving and directing communications between the counterpart user device and the target user device via the communication channel (Maor, [0104]-[0106], where the virtual graffiti wall is the open communication channel between/among people at the event). 
Maor discloses a system that provides virtual meeting environments where users can be invited to virtual events and users interact using virtual graffiti and other methods.  Maor doesn’t specifically disclose but Panec discloses detecting presence in the virtual world system of a target user device and a counterpart user device connected to the server via a wireless network (Panec, [0016], where,  “when the users bring their wearable devices within a predefined distance of each other, the wearable devices engage in wireless data communications. Responsive to user input (e.g., pressing a button on the wearable devices), a friendship relationship is established”, thus the friendship can only be established when two devices are within a certain distance from each other); and
sending a notification to the counterpart user device informing about the presence of the target user device in the virtual world system based on a set of rules (Panec, Fig. 1B and [0025], where a user initiates a friendship by pressing a button, the initiator’s device maps to the counterpart’s device; then “at event 151, the wearable device 1011, transmits an indication of the tile identifier of the tile 1181, and an indication of a device ID 1601, of the wearable device 1011, to the wearable device 1012. The device ID 1601 may be the MAC address of the network interface 113 of the wearable device 101”; and [0035], where the devices need to be within a predefined distance in order to establish a friendship).
Maor and Panec are analogous since both of them are dealing with the forming of virtual connections between/among a set of users for the purpose of communication/friendship. Maor provides a way of inviting one or more other people to a virtual event where the users communicate using a virtual graffiti wall. Panec provided a way of providing users with the ability to form a virtual friendship in a virtual environment based on being within a predefined distance from each other, and each user can communicate various user states with each other. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the establishment of a virtual friendship based on distance taught by Panec into the modified invention of Maor such that the system will be able to forma a friendship with another nearby person without disclosing personally identifiable information (Panec, [0002]-[0003]).
Maor in view of Panec doesn’t disclose but Riidaa discloses wherein the notification sent to the counterpart user device is made perceptible by virtually adding transparency to 3D structure data in the persistent virtual world system (Riidaa, [0031], “the image composite part 38 or floor of a background image data included in a part of the wall (wall, floor, enemy, up item, furniture, etc.) is not displayed. However, by the character position specifying unit 34, the display position of the player characters generated by the background image data generating part 37 in the wall or floor of the background image or part thereof is reported in the vicinity of the, character display position on a floor or wall overlap in the vicinity of the rear portion is semi-transparent and displayed on the display”).
Maor in view of Panec and Riidaa are analogous since both of them are dealing with the forming of virtual connections between/among a set of users for the purpose of communication/friendship. Maor in view of Panec provides a way of inviting one or more other people to a virtual event, and when the invited person accepts, a communication channel is opened between the two people. Riidaa provides a way of making a wall or closet door transparent while two users are playing a video game with one behind the wall/closet door. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of transparency of structures taught by Riidaa into the modified invention of Maor in view of Panec such that each player of the video game will know where the other player is at all times (Riidaa, abstract and [0031])..

As per claim 2, claim 1 is incorporated and Maor in view of Panec and Riidaa discloses wherein the marker comprises an interactive virtual shape generated from a virtual replica of the target user retrieved from the virtual world system (Maor, [0013], where each user in the virtual event is represented by an avatar).

As per claim 5, claim 2 is incorporated and Maor in view of Panec and Riidaa discloses further comprising virtually placing the versions of the virtual replicas in spatial proximity to simulate a close-range communication (Maor, [0103], “As a default, if the user has been invited by another user already present in that particular environment, the new arrival's avatar may appear fairly close in location to the avatar belonging to the invitee”).

As per claim 6, claim 1 is incorporated and Maor in view of Panec and Riidaa discloses wherein the marker is one of a pointer, an icon positioned on top of the target user, or an outline (Maor, Figures 4-6, where the icons displayed above the user map to the markers).

As per claim 8, claim 1 is incorporated and Maor doesn’t disclose but Panec discloses wherein the set of rules comprises specific entitlements based on social connections between users, interest zones comprising one or more interests assigned to one or more predetermined geographic zones, individual user interests, a distance factor, availability configuration settings, or combinations thereof (Panec, [0035], where the devices need to be within a predefined distance in order to establish a friendship). 
See claim 1 rejection for reason to combine.

As per claim 9, claim 1 is incorporated and Maor in view of Panec and Riidaa discloses wherein opening up the communication channel between the counterpart user device and target user device responsive to the one or more received forms of interaction comprises: generating and sending an invitation to the target user device (Maor, [0265]-[0266], where a user can invite another user to a personal event); and
 if the invited target user accepts the invitation, receiving, from the invited target user, an invitation confirmation (Maor, [0267], where, when an invited user accepts an invitation, they promptly end up in the same virtual party room as the user; this maps to the invitation confirmation).

As per claim 10, claim 1 is incorporated and Maor in view of Panec and Riidaa discloses wherein communications are enabled between human users, artificial reality users, or combinations thereof, through communication channels 1313-P50US2 (BOEHCA-0073253)-27-enabling communication through sharing of audio, video, text, hand or facial gestures, or movements (Maor, Figs. 4-6 and [0104]-[0106], where multiple users are in an artificial reality environment and users can communicate using a graffiti wall; and [0240], where users can also interact using other methods such as “Poke”, Treat, Whisper, or Challenge (to a game)).

As per claim 11, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the system, server, and memory, which is disclosed by Maor at Figure 2 and [0075]), thus they are rejected on similar grounds.

As per claim 12, claim 11 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 2, thus they are rejected on similar grounds.

As per claim 15, claim 11 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 8, thus they are rejected on similar grounds.

As per claim 16, claim 11 is incorporated and Maor in view of Panec and Riidaa discloses wherein the one or more forms of interaction comprise at least one of looking, pointing, clicking, grabbing, pinching, swiping, interaction through voice, interaction through text, hand or facial gestures or movements, or combinations thereof (Maor, Figs. 4-6 and [0104]-[0106], where multiple users are in an artificial reality environment and users can communicate using a graffiti wall; and [0240], where users can also interact using other methods such as “Poke”, Treat, Whisper, or Challenge (to a game)).

As per claim 17, claim 11 is incorporated and Maor in view of Panec and Riidaa discloses wherein the communications enable group interactions of more than two users (Maor, Figs. 4-6 and [0071], where users can participate in virtual events populated by multiple users).

As per claim 18, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the computer-readable media, which is disclosed by Maor at Figure 2 and [0075]), thus they are rejected on similar grounds.

As per claim 19, claim 18 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 2, thus they are rejected on similar grounds.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Maor et al. (US PGPUB 20130031475) in view of Panec et al. (US PGPUB 20190222975) in further view of Riidaa et al. (JP 2902352B2) and in further view of Gordon et al. (US PGPUB 20190180507).
As per claim 7, claim 1 is incorporated and Maor in view of Panec and Riidaa doesn’t disclose but Gordon discloses wherein the notification to the counterpart user device is performed by virtually augmenting the marker of the target user with at least one distinctive characteristic comprising one or more distinctive colors, lighting effects, sounds, shapes, haptic sensations, or combinations thereof perceptible through the counterpart user device (Gordon, Fig. 3 and [0026], where, when a target user is moving, a distinctive characteristic is shown with their icon displaying their mode of movement).
Maor in view of Panec and Riidaa and Gordon are analogous since both of them are dealing with the forming of virtual connections between/among a set of users for the purpose of communication/friendship. Maor in view of Panec and Riidaa provides a way of inviting one or more other people to a virtual event, and when the invited person accepts, a communication channel is opened between the two people. Gordon provided a way of virtually augmenting the avatar of a target user to provide a notification to the counterpart user. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate providing a distinctive characteristic of a user’s marker taught by Gordon into the modified invention of Maor in view of Panec and Riidaa such that the system will be able to provide a more intuitive way of displaying information about a person’s friends in an environment (Gordon, [0003]).

Claims 4, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maor et al. (US PGPUB 20130031475) in view of Panec et al. (US PGPUB 20190222975) in further view of Riidaa et al. (JP 2902352B2) as applied to claims 2, 12, and 18 above, and in further view of Zalewski et al. (US PGPUB 20080215972).
As per claim 4, claim 2 is incorporated and Maor in view of Panec and Riidaa doesn’t disclose but Zalewski discloses further comprising, during communications between a user of the counterpart user device and the target user: 1313-P50US2 (BOEHCA-0073253)-26-retrieving, by the server, sensor data associated with facial expressions or body language of the users (Zalewski, [0082]-[0083], where the system can detect emotions expressed by the user and, in real time, display them on the user’s avatar; and Fig. 2A and [0083], where the emotion detection is executed by the game/virtual-world processor #206); and
 updating the versions of the virtual replica of the corresponding users based on the sensor data (Zalewski, [0082]-[0083], where the user’s emotional state is displayed on the user’s avatar in real time).  
Maor in view of Panec and Riidaa and Zalewski are analogous since both of them are dealing with the forming of virtual connections between/among a set of users for the purpose of communication/friendship. Maor in view of Panec and Riidaa provides a way of inviting one or more other people to a virtual event, and when the invited person accepts, a communication channel is opened between the two people. Zalewski provided a way of displaying a user’s emotional state on their avatar in a virtual world. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the showing of a user’s emotion in real time taught by Zalewski into the modified invention of Maor in view of Panec and Riidaa such that the system will be able to detect and display the user’s emotion in real time for them so the user doesn’t need to use a menu-driven approach to show their emotion (Zalewski, [0082]).

As per claim 14, claim 12 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 4, thus they are rejected on similar grounds.

As per claim 20, claim 18 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 4, thus they are rejected on similar grounds.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 5/23/2022 prompted the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 609.04(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diane Wills whose telephone number is (571) 272-5583.  The examiner can normally be reached on Mondays through Fridays, 9am through 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANE M WILLS/            Primary Examiner, Art Unit 2619